DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     HERNANDEZ TECHNOLOGIES, INC. d/b/a FIRST CAPITAL
                      PAYMENTS,
                       Appellant,

                                    v.

                              CHETU, INC.,
                                Appellee.

                              No. 4D18-2899

                              [March 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE14-007637
(12).

  David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale, for
appellant.

   Paul D. Turner and Joey M. Lampert of Perlman, Bajandas, Yevoli &
Albright, P.L., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.